Pierce, J.
This suit, like the action at law, supra, 80, between the same parties, is before this court upon report following an interlocutory decree sustaining a demurrer to the bill. The bill asks for no relief peculiar to courts of equity, but merely seeks for compensation in damages for the reason, as stated in the plaintiffs’ brief, that “The .defendants’ intestate, Mayo, maliciously and without justifiable cause induced the Knox Company to break its contract with the plaintiffs both in respect to the payment of dividends and to the redemption or repurchase of their stock pro rata.”
The facts stated in the bill are in amplified form those alleged in the declaration in the action at law. In that case we were of opinion that the action at law did not survive, and that determination is decisive of this suit unless the personal representatives have benefited by the intestate’s wrong, or unless Mayo held toward the preferred stockholders a fiduciary relation. Phillips v. Homfray, 24 Ch. D. 439, 454. Peek v. Gurney, L. R. 6. H. L. 377, 392, 395. Houghton v. Butler, 166 Mass. 547, 548. Jenks v. Hoag, 179 Mass. 583. Lovejoy v. Bailey, 214 Mass. 134, 154. *426It is not stated in the bill directly or inferentially that the estate received by the defendants has been pecuniarily benefited by the intestate’s alleged wrong to the preferred stockholders. See Clark v. Seagraves, 186 Mass. 430, 437.
The bill asks for an account as a means to an end. It seeks thereby not relief but discovery to sustain the allegation that the company, on July 30, 1910, and thereafter until November 1, 1910, had a net surplus of $417,126.24, which the board of directors should and would have applied to the payment of “accrued dividends” and the redemption of stock had not Mayo wrongfully persuaded and induced the directors to refuse to do.
A bill in equity will not lie for such a purpose because the remedy at law is adequate, full and complete. Phillips v. Phillips, 9 Hare, 471. Indeed a bill for an accounting, in the absence of complications or of fiduciary relations between the parties, does not lie unless each of the two parties has received and paid on the other’s account. Phillips v. Phillips, supra. Hemings v. Pugh, 4 Giff. 456. Pratt v. Tuttle, 136 Mass. 233.
It may be conceded that the relation which the treasurer and directors of a corporation bear to it is fiduciary, and that an action to recover money or property misappropriated survives to the' corporation; Von Arnim v. American Tube Works, 188 Mass. 515; United Zinc Companies v. Harwood, 216 Mass. 474, 476; but we are unable to find any authority for the position that that relation to the corporation extends to individual stockholders. Compare Smith v. Hurd, 12 Met. 371; Percival v. Wright, [1902] 2 Ch: D. 421.
We need not consider whether the bill be multifarious or whether the alleged right be capable of assignment. See United Zinc Companies v. Harwood, 216 Mass. 474.
The entry must be

Demurrer sustained; bill dismissed.